COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  CLAUDIA RODRIGUEZ ACOSTA,                                    No. 08-21-00064-CV
                                                  §
  Appellant,                                                     Appeal from the
                                                  §
  v.                                                            388th District Court
                                                  §
  ANDREW PHILLIP ACOSTA,                                     of El Paso County, Texas
                                                  §
  Appellee.                                                   (TC# 2016DCM2792)
                                                  §

                                 MEMORANDUM OPINION

       Appellant Claudia Rodriguez Acosta has filed a motion to voluntarily dismiss her appeal.

The Court grants Appellant’s motion and dismisses this appeal. See TEX.R.APP.P. 42.1.



June 28, 2021
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.